Citation Nr: 1015789	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  94-21 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent from October 1, 1994 to June 16, 1999 for 
residuals of a left foot injury.  

2.  Entitlement to an initial disability rating greater than 
20 percent from June 17, 1999 to September 26, 2006 
(excluding the temporary total rating period from January 17, 
2005 to March 31, 2005) for residuals of a left foot injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 
1974, September 1974 to February 1978, and August 1991 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in pertinent part, granted service 
connection for residuals of a fractured left heel (0 percent, 
from October 1, 1992).  

Following receipt of notification of that decision, the 
Veteran perfected a timely appeal with respect to the 
assignment of a noncompensable rating for his 
service-connected left foot disability.  During the current 
appeal, and specifically by an April 2001 rating action, the 
RO awarded a compensable evaluation of 20 percent, effective 
from June 17, 1999, for this disability.  

In April 2005, the Board remanded the Veteran's increased 
rating claim to the RO, through the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary 
development.  According to evidence obtained from a temporary 
file, by an August 2005 decision, the RO awarded a temporary 
total rating (based on the need for surgical or other 
treatment necessitating convalescence) from January 17, 2005 
but continued the 20 percent evaluation from March 1, 2005.  
By a June 2006 determination, the RO extended this temporary 
total rating through March 31, 2005 but continued the 
20 percent rating from April 1, 2005.  

Meanwhile, the AMC completed the actions requested in the 
Board's April 2005 Remand.  Then, in January 2007, the AMC 
granted an increased rating of 30 percent, effective from 
September 27, 2006, for the Veteran's service-connected left 
foot disability.  In addition, the AMC granted service 
connection for residual scars of the left ankle (10 percent, 
effective from September 28, 2006).  

Upon receipt of the claims folder and a consideration of the 
evidence of record, the Board, in June 2008, granted a 
10 percent rating for the Veteran's service-connected left 
foot disability prior to June 17, 1999 and denied evaluations 
greater than 20 percent for this disorder from June 17, 1999 
to September 26, 2006 (excluding the periods where the 
temporary total rating was effective), greater than 
30 percent for this disability since September 27, 2006, and 
greater than 10 percent for the left ankle scars.  In an 
October 2008 rating action, the RO effectuated the Board's 
decision.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2009, the Court granted a Joint Motion For Partial 
Remand (Joint Motion) dated earlier that month.  In so doing, 
the Court vacated the Board's decision in part, and remanded 
the matter to the Board for further action consistent with 
the Joint Motion.  [In a May 2009 rating action, the RO noted 
that the 10 percent evaluation from October 1, 1992 to 
September 30, 1994 was discontinued due to the Veteran's 
active service.  This compensable rating became effective on 
October 1, 1994.]  

According to the Joint Motion, the Veteran abandoned the 
issues of entitlement to a rating greater than 30 percent for 
the service-connected left foot disability since 
September 27, 2006 and entitlement to an evaluation greater 
than 10 percent for the service-connected left ankle scars.  
Thus, the only issues vacated by the Court and remanded to 
the Board are those claims for initial ratings greater than 
10 percent from October 1, 1994 to June 16, 1999 and greater 
than 20 percent from June 17, 1999 to September 26, 2006 
(excluding the temporary total rating period from January 17, 
2005 to March 31, 2005).  The following decision regarding 
these increased rating claims reflects the Board's review and 
consideration of the totality of evidence in the Veteran's 
claims folder as well as the provisions set forth in the 
Joint Motion.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) was raised by the 
Veteran in a September 2009 statement, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is REFERRED to the AOJ for appropriate action.   In 
addition, the Veteran submitted a psychiatric evaluation 
directly to the Board in March 2010.  It appears the Veteran 
may be seeking service connection for a psychiatric disorder.  
Such matter is REFERRED to the AOJ for clarification and any 
action deemed necessary.

 
FINDINGS OF FACT

1.  From October 1, 1994 to June 16, 1999, the 
service-connected residuals 
of a left foot injury were manifested by degenerative 
arthritis of the first metatarsophalangeal and first 
interphalangeal joints, some limitation of adduction of the 
left foot, and difficulty walking on tiptoes and heel but by 
no other abnormality or deformity.  

2.  From June 17, 1999 to September 26, 2006 (excluding the 
temporary total rating period from January 17, 2005 to 
March 31, 2005) the service-connected residuals of a left 
foot injury were manifested by osteoarthritis, a large 
calcaneal spur, limitation of dorsiflexion to zero degrees, 
and pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for residuals of a left foot injury from 
October 1, 1994 to June 16, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5283, 5284 (2009).  


2.  The criteria for an initial disability rating greater 
than 20 percent for residuals of a left foot injury from 
June 17, 1999 to September 26, 2006 (excluding the temporary 
total rating period from January 17, 2005 to March 31, 2005) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, DCs 5283, 5284 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and an effective date are 
assigned, and the claimant files an appeal as to the 
evaluation assigned to that grant.  See Dingess v. Nicholson, 
19 Vet. App. at 491 (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected left foot disability essentially falls 
within this fact pattern.  Clearly, at the time of the 
appealed rating action in June 1993, the VCAA had not yet 
been enacted.  In any event, after receiving notice of the 
award of service connection for this disability, the Veteran 
perfected a timely appeal with respect to the rating assigned 
to the grant.  Thus, no further section 5103(a) notice is 
required for the Veteran's increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the 
notifications of the various rating decisions during the 
current appeal, the February 1994 statement of the case 
(SOC), and the multiple supplemental statements of the case 
(SSOCs)-most recently in March 2007] that contain notice of 
VA's rating communication, his appellate rights, a summary of 
relevant evidence, citations to applicable law, and a 
discussion of the reasons for the decision made by the agency 
of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of the increased rating 
claim adjudicated in this decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including in particular 
post-service treatment records.  He underwent multiple 
pertinent VA examinations during the current appeal.  In 
addition, he testified before VA personnel at the RO in 
February 1999.  

The Veteran has actively participated in the claims process 
by submitting argument, lay evidence, and medical evidence.  
Throughout the course of the appeal, the Veteran has been 
represented.  VA has consistently kept those organizations 
and persons fully informed of the decisions made in, and 
circumstances surrounding, the Veteran's appeal.  Moreover, 
in November 2009, the Veteran was given a copy of his claims 
folder.  Therefore, the Board concludes that the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's 
increased rating claims on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's increased 
rating claims and what the evidence in the claims file shows, 
or fails to show, with respect to these issues.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

As previously discussed in the Introduction portion of this 
appeal, the only issues remaining in appellate status include 
entitlement to an initial rating greater than 10 percent from 
October 1, 1994 to June 16, 1999 for the service-connected 
residuals of a left foot injury and greater than 20 percent 
from June 17, 1999 to September 26, 2006 (excluding the 
temporary total rating period from January 17, 2005 to 
March 31, 2005) for this disorder.  

According to the applicable diagnostic code, the following 
degrees of impairment associated with malunion, or nonunion, 
of the tarsal or metatarsal bones warrant various 
ratings:  moderate (10 percent), moderately severe 
(20 percent), severe (30 percent).  38 C.F.R. § 4.71a, 
DC 5283.  Actual loss of use of the foot will result in the 
award of a 40 percent evaluation.  38 C.F.R. § 4.71a, Note 
following DC 5283.  

Also for consideration is DC 5284 which rates impairment 
resulting from other types of foot injuries.  Specifically, 
this code stipulates that the following degrees of impairment 
related to other types of foot injuries warrant various 
evaluations: moderate (10 percent), moderately severe 
(20 percent), severe (30 percent).  38 C.F.R. § 4.71a, 
DC 5284.  Again, actual loss of use of the foot will result 
in the award of a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Note following DC 5284.  

Additionally, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  
Specifically, determinations should be made that adequately 
portray the extent of the functional loss "in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See also 38 C.F.R. § 4.59 (2009) ("[t]he intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability . . . 
[and] to recognize actually painful, unstable, or malaigned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint").  

	A.  Entitlement To A Rating Greater Than 10 Percent From 
October 1, 1994 To June 16, 1999

In the present case, the Veteran contends that, between 
October 1, 1994 and June 16, 1999, his service-connected 
residuals of a left foot injury were more severe than the 
10 percent rating for that time period indicated.  In 
particular, he described pain resulting in a slight limp and 
the need for a special insert in his left shoe to take his 
weight off of his left heel.    

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the pertinent examinations, directly address the criteria 
under which the Veteran's left foot disability was evaluated 
between October 1, 1994 and June 16, 1999 and are, thus, more 
probative than the subjective evidence of complaints of 
increased symptomatology.  

Service treatment records reflect that the Veteran was 
treated at an Army hospital while in service for a fracture 
in the left heel in June 1992.  Private medical records, 
involving treatment from private physicians and an Army 
hospital, from December 1992 to September 1994 reflect the 
Veteran received ongoing treatment for chronic heel pain in 
the left foot.  Private medical reports from July 1994 and 
September 1994, shortly before separation from service, 
reflect a full range of motion of the left foot with 
complaints of pain.  The September 1994 report also noted 
muscle strength without pain except in the lateral left ankle 
and a very pronated gait.  The x-rays showed a small left 
heel spur and the Veteran was assessed with plantar fasciitis 
and ankle impingement secondary to severe second degree 
pronation.  

A private medical report from the National Naval Medical 
Center in Bethesda received in September 1994, noted that x-
rays showed small bilateral inferior calcaneal heel spurs, 
normal ankle views, mild anterior and posterior spurring of 
the tibial-talo joint and dorsal spurring of the bilateral 
first metatarsophalangeal joints (MPJ).  The Veteran was 
diagnosed with plantar fasciitis of the left heel and 
impingement syndrome of the left ankle, based on a review of 
the record, including medical reports from July 1992 through 
December 1993.

The Veteran has also submitted documentation from Army 
Medical Evaluation Board Proceedings in December 1993 which 
listed a diagnosis of chronic left heel pain originating in 
1992.  In October 1994, Physical Evaluation Board proceedings 
noted the Veteran's disability of chronic left heel pain and 
recommended a 10 percent evaluation.  

During this initial portion of the appeal period, the Veteran 
underwent two VA orthopedic examinations-in June 1995 and 
October 1998.  He did not receive any outpatient treatment 
for his left foot symptomatology during this initial portion 
of the appeal period.  

The June 1995 VA examiner concluded that, other than the 
Veteran's complaints of left foot pain and the objective 
findings of pes planus of this extremity, the Veteran had 
"no obvious deformity . . . [or] abnormalit[y]" of his left 
heel.  X-rays subsequently taken of the Veteran's left foot 
in October 1998 showed osteoarthritis of the first 
metatarsophalangeal and first interphalangeal joints but no 
evidence of an acute fracture or dislocation.  The physical 
examination conducted on the Veteran's left foot in October 
1998 demonstrated difficulty walking on his tiptoes and heel 
as well as some limitation of motion-including adduction to 
30 degrees (compared to 45 degrees on the right), abduction 
to 60 degrees bilaterally, flexion to 50 degrees bilaterally, 
and extension to 45 degrees bilaterally.  [The Board notes 
the Veteran is not service connected for pes planus].

As this discussion illustrates, between October 1, 1994 and 
June 16, 1999, only degenerative arthritis of the first 
metatarsophalangeal and first interphalangeal joints, some 
limitation of adduction of the left foot, and difficulty 
walking on tiptoes and heel were shown.  However, no other 
abnormality (including any additional limitation of motion) 
of the Veteran's left foot was demonstrated.  See 38 C.F.R. 
§ 4.71a, Plate II.  Also, despite the Veteran's complaints of 
constant left foot pain, he did not seek outpatient treatment 
for his symptoms during that initial appeal period, which 
preponderates against a conclusion of greater than moderate 
disability. 

Of further significance to the Board in this matter is the 
fact that the Veteran exhibited better ranges of motion of 
his left foot during this initial appeal period (when his 
left foot disability was rated as 10 percent disabling) than 
during the next portion of the appeal period (when the 
disorder was evaluated as 20 percent disabling).  
Specifically, the Veteran exhibited flexion to 50 degrees 
during the first appeal period but zero degrees of 
dorsiflexion during the next portion of the appeal period (as 
was shown at the February 2000 VA examination).  While the 
Board notes a podiatrist reported exquisite pain due to a 
large calcaneal spur in an August 1994 report, no objective 
physical findings were reported, and x-rays shortly 
thereafter revealed only a small spur.  Further, the 
podiatrist's note is not consistent with the other medical 
evidence from that time frame.  Thus, it is assigned little 
probative weight.  In any event, such is dated prior to his 
release from active duty in October 1994, and the evidence 
dated more contemporaneous to discharge and thereafter is 
entitled to greater probative weight as to the level of 
disability for compensation purposes.

For these reasons, the Board concludes that, during the 
initial portion of the appeal period-between October 1, 1994 
and June 16, 1999, the service-connected residuals of a left 
foot injury were manifested by no more than moderate 
impairment.  See 38 C.F.R. § 4.71a, DCs 5283 & 5284.  

The Board acknowledges that, during the initial portion of 
the appeal period, the Veteran described constant pain, 
particularly with his first steps each day.  He stated that 
he could not run, had difficulty walking up and down stairs, 
and could not walk for prolonged periods of time.  He noted 
that his left foot symptoms required the use of orthotics.  
Physical examinations of the Veteran's left foot during this 
portion of the appeal period showed difficulty walking on 
tiptoes and heel as well as limitation of adduction to 
30 degrees (as compared to 45 degrees on the right).  

Significantly, however, these examinations also showed 
otherwise normal range of motion.  38 C.F.R. § 4.71a, 
Plate II.  Further, despite the Veteran's complaints of 
constant pain, the claims folder contains no record of-nor 
does the Veteran assert that he sought-treatment for his 
left foot symptoms.  

Based on this evidentiary posture, the Board finds that the 
currently-assigned 10 percent rating for the 
service-connected residuals of a left foot injury between 
October 1, 1994 and June 16, 1999 adequately portrays the 
functional impairment, pain, and weakness that he experienced 
as a consequence of use of this extremity during that time 
period.  Of particular significance to the Board in this 
matter are the mostly normal ranges of motion of the left 
foot and the absence of a need for outpatient treatment for 
this extremity, which preponderate against a conclusion that 
the Veteran's disability was more than moderate in severity.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased disability rating for the service-connected 
residuals of a left foot injury at any time during the 
initial portion of the appeal period.  The Veteran's symptoms 
do not more nearly approximate the criteria for the next 
higher evaluation for this disability at any time during that 
portion of the appeal period.  

	B.  Entitlement To A Rating Greater Than 20 Percent From 
June 17, 1999 To September 26, 2006 (Excluding The Temporary 
Total Rating Period From January 17, 2005 To March 31, 2005)

The Veteran contends that, between June 17, 1999 and 
September 26, 2006 (excluding the temporary total rating 
period from January 17, 2005 to March 31, 2005), his 
service-connected residuals of a left foot injury were more 
severe than the 20 percent rating for that time period 
indicated.  In particular, he describes continued left foot 
pain.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the pertinent examination and outpatient treatment 
sessions, directly address the criteria under which the 
Veteran's left foot disability was evaluated during this 
second portion of the appeal period and are, thus, more 
probative than the subjective evidence of complaints of 
increased symptomatology.  

In an October 1999 private medical evaluation the Veteran 
reported a left ankle injury in June 1999 occurred while he 
was carrying a heavy person at work.  The examiner reviewed 
the Veteran's history, medical records from June 1999 to 
September 1999 and x-rays.  The x-ray findings of the left 
foot and ankle reflected no evidence of acute fractures or 
dislocations but there was evidence of an osteal chondral 
defect of the anterior medial aspect of the ankle, flattening 
of the talar dome and anterior osteophyte formation about the 
distal tibia.  A bone scan and MRI of the left foot 
demonstrated increased uptake about the talar dome and a left 
ganglion cyst of the anterior and talofibular ligament.  The 
Veteran was treated with a cast, underwent therapy for 
strength training and had an aspiration of the ganglion cyst.  
He reported continued lateral sided pain and instability.  
The examination findings reflect a mild limp, mild tenderness 
along the lateral aspect, dorsiflexion of 0 degrees, plantar 
flexion of 35 degrees, intact anterior drawer both in neutral 
and plantar flexion, pain with supination and plantar flexion 
and the Veteran could not perform a single heel raise on the 
left side secondary to the pain.  The examiner noted an 
impression of left lateral ankle sprain with likely ganglion 
cyst formation and osteo chondral defect of talo dome.  The 
examiner then opined that the current orthopedic complaints 
are causally related to the Veteran's work related ankle 
injury.  The Veteran was put on limited duty status at work.

In November 1999, private medical records report the Veteran 
underwent an arthroscopy in October 1999.  A physical 
examination revealed a dorsiflexion of 10 degrees, a plantar 
flexion of 20 degrees, well-healed wounds, and tenderness 
over the incision sites, an antalgic gait and the ability to 
weight bear without assistance of devices.  The physician 
recommended therapy as well as working in a sedentary type 
position at work where he should walk no longer than 5 
minutes.  

A February 2000 VA examination report reflected complaints of 
pain in the left ankle and that the left ankle gave out and 
sprained a lot.  The Veteran also reported a history of 
surgery on the left ankle for a ganglion cyst and a diagnosis 
of malunion of the ankle.  The physical examination revealed 
a normal dorsalis pedis and posterior pulse in both feet.  An 
examination of the foot was unremarkable.  The examination of 
the ankle revealed pain in the lateral and anterior 
compartments of the left ankle, pain on palpitation of the 
anterior talofibular and calcaneal fibula ligament, and pain 
on the medial aspect but with most pain originating laterally 
around the ligaments.  In addition, the Veteran displayed a 
restricted range of motion with a dorsiflexion of 0 degrees 
and a plantar flexion to 40 degrees.  The 
x-rays reflect no evidence of a fracture in the left heel, 
narrowing of the ankle joint with arthritis and evidence of 
exostosis on the medial aspect of the talus.  The examiner 
diagnosed the Veteran with osteoarthritis of the left ankle 
and opined that the pain, difficulty and instability of the 
left ankle was most likely due to the injury in service which 
had put a strain on the ankle joint causing arthritic 
changes.

A March 2001 VA opinion, based on the February 2000 and June 
1995 VA examination reports and the medical evaluation in 
October 1999, stated the left foot injury in service was the 
source of pain and instability and the reinjury of the left 
ankle in 1999 further aggravated the left ankle.

Private records from 1999 to 2000 reflect treatment for his 
work related ankle injury.  Following rehabilitation, the 
Veteran had 20 degrees of plantar flexion and 40 degrees of 
dorsiflexion.

Private treatment records from October 2001 through February 
2005 reflect the Veteran received treatment for a left ankle 
condition.  In a July 2004 letter, a private physician noted 
the Veteran's condition was progressively worse over the last 
6 to 12 months with further degenerative changes.  The 
physician also noted a good range of motion of the left ankle 
and the Veteran could toe stance with inverting his hind 
foot.  He had somewhat swollen left ankle and some diffuse 
tenderness anteriorly.  An undated private orthopedic history 
and physical (later reported by the Veteran to be from 
October 2004) noted left ankle reveals swelling, diffuse 
tenderness anteriorly (especially medially) and with 
inversion and eversion of the left foot.  An MRI reflects 
degenerative changes in the ankle joint and findings 
consistent with a chronic osteochondral injury.  The Veteran 
underwent a left ankle arthroscopy in January 2005.  

Available medical records indicate that, during this second 
portion of the appeal period, the Veteran's treatment 
primarily centered around his work-related injury.  The VA 
examination of the Veteran's left foot in 2000 demonstrated 
osteoarthritis, a large calcaneal spur, restricted range of 
motion (to include limitation of dorsiflexion to zero 
degrees), and pain.  However, he still maintained plantar 
flexion.  

For the period in which the Veteran was assigned a 20 percent 
evaluation, excluding the time period in which the Veteran 
was assigned a 100 percent disability rating, the findings 
reflect the residuals of a left foot injury were moderately 
severe.  The competent medical evidence of record 
demonstrates a left ankle injury occurred in June 1999, 
characterized by pain and instability.  The evidence of 
record following the first reported arthroscopy in October 
1999 reflects pain, swollen ankle, a restricted range of 
motion, degenerative changes, instability and the ability to 
bear weight in the left ankle, reflecting a moderately severe 
injury.  The evidence of record following the January 2005 
arthroscopy includes the February 2005 letter noting the 
Veteran was using crutches and was beginning to bear weight, 
however, the Veteran was assigned a 100 disability rating 
during this time.  No further medical evidence was submitted 
prior to the September 2006 VA examination reports.  

Of further significance to the Board in this matter is the 
fact that the symptomatology associated with the 
service-connected left foot disability during the second 
portion of the appeal period [from June 17, 1999 to 
September 26, 2006 (excluding the temporary total rating 
period from January 17, 2005 to March 31, 2005)] when a 
20 percent rating was effective was of less severity than the 
symptoms related to this disorder during the current appeal 
period (since September 27, 2006) when the disability has 
been evaluated as 30 percent disabling.  Significantly, 
current examination of the Veteran's left foot provides 
complaints of swelling, heat, and redness in the left heel; 
stiffness, fatigability, weakness, and lack of endurance in 
the entire left foot; and weekly flare-ups of symptoms 
lasting more than two weeks as well as objective findings of 
tenderness, instability, weakness, and abnormal weight 
bearing.  Such symptoms were first shown at that VA 
examination conducted during the current appeal period-e.g., 
since the Veteran's left foot disability has been rated as 
30 percent disabling.  

For these reasons, the Board concludes that, during the 
second portion of the appeal period-from June 17, 1999 to 
September 26, 2006 (excluding the temporary total rating 
period from January 17, 2005 to March 31, 2005), the 
service-connected residuals of a left foot injury were 
manifested by no more than moderately severe impairment.  See 
38 C.F.R. § 4.71a, DCs 5283 & 5284.  

In this regard, the Board acknowledges the Veteran's 
complaints of left foot pain.  Examination of the Veteran's 
left foot during the second portion of the appeal period 
confirmed some limitation of motion and pain, which amounts 
to moderately severe disability.  Based on this evidentiary 
posture, the Board finds that the currently-assigned 
20 percent rating for the service-connected residuals of a 
left foot injury for the second portion of the appeal period 
adequately portrays the functional impairment, pain, and 
weakness that he experienced as a consequence of use of this 
extremity during that time period.  

Under these circumstances, there is no basis to assign an 
increased disability rating for the service-connected 
residuals of a left foot injury at any time during the second 
portion of the appeal period.  The Veteran's symptoms do not 
more nearly approximate the criteria for the next higher 
evaluation for this disability at any time during that 
portion of the appeal period.  

	C.  Additional Considerations

As this discussion illustrates, adjudication of these 
increased rating claims for the Veteran's service-connected 
left foot disability has included consideration of the 
associated limitation of motion of his left ankle.  See 
38 C.F.R. § 4.71a, Plate II.  Thus, a separate compensable 
rating for any left ankle impairment associated with the 
service-connected left foot disability cannot be granted.  
See 38 C.F.R. § 4.14 (regarding the avoidance of pyramiding).  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than shown by the evidence during the periods in 
question; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial disability rating greater than 10 percent from 
October 1, 1994 to June 16, 1999 for residuals of a left foot 
injury is denied.  

An initial disability rating greater than 20 percent from 
June 17, 1999 to September 26, 2006 (excluding the temporary 
total rating period from January 17, 2005 to March 31, 2005) 
for residuals of a left foot injury is denied.  



______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


